IN THE SUPREME COURT OF THE STATE OF KANSAS


                                     No. 112,037

                     In the Matter of ERIC MICHAEL GAMBLE,
                                     Petitioner.


                         ORDER OF REINSTATEMENT


       On December 5, 2014, this court suspended the petitioner, Eric Michael
Gamble, from the practice of law in Kansas for a period of 6 months. See In re
Gamble, 301 Kan. 13, 338 P.3d 576 (2014). The court further ordered that the
petitioner undergo a hearing, pursuant to Supreme Court Rule 219 (2015 Kan. Ct.
R. Annot. 403), prior to consideration of a petition for reinstatement.


       On November 24, 2015, petitioner filed a motion for reinstatement. On
December 7, 2015, the court referred the petition to the Disciplinary Administrator
for investigation and hearing. On June 9, 2016, a hearing panel of the Kansas
Board for Discipline of Attorneys conducted a hearing to consider the petitioner's
petition for reinstatement.


       On August 9, 2016, the hearing panel filed its report setting out the
circumstances leading to the petitioner's suspension, a summary of the evidence
presented, and its findings and recommendations. The panel unanimously
recommended that the petitioner's petition for reinstatement of his license to
practice law in Kansas be granted.


       The court, after carefully considering the record, accepts the findings and
recommendations of the hearing panel and grants the petitioner's petition for
reinstatement of his license to practice law in Kansas.


                                          1
       IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice
of law in Kansas conditioned upon his compliance with the annual continuing
legal education requirements and upon his payment of all fees required by the
Clerk of the Appellate Courts and the Kansas Continuing Legal Education
Commission. Upon proof provided to the Clerk of the Appellate Courts that the
petitioner has complied with the annual continuing legal education requirements
and has paid the fees required by the Clerk of the Appellate Courts and the Kansas
Continuing Legal Education Commission, the Clerk is directed to enter the
petitioner's name upon the roster of attorneys engaged in the practice of law in
Kansas.


       IT IS FURTHER ORDERED that this order be published in the official Kansas
Reports and that the costs herein be assessed to the petitioner.


       IT IS SO ORDERED.



       Effective this 21st day of October, 2016.




                                          2